Exhibit 10.5Security Agreement between the Company and providers of letters of credit dated as of June 22, 2009 AMENDED AND RESTATED SECURITY AGREEMENT (Braintech, Inc.) THIS SECURITY AGREEMENT (the “Agreement”) is made the 22nd day of June 2009, by BRAINTECH, INC., a Nevada corporation (the “Debtor”), in favor of those parties now providing letters of credit as listed in Exhibit A attached hereto and their assigns (collectively, the “LC Providers”). RECITALS A.Royal Bank of Canada (“RBC”) agreed to make a line of credit loan to Debtor up to the amount of CAN$2,875,000 pursuant to the terms of the letter agreement dated September 12, 2006 which was amended on October 24, 2006 (“September 2006 Agreement”). B.RBC and Debtor entered into a General Security Agreement dated September 12, 2006 (“General Security Agreement”) which provided RBC with a first priority security interest in Debtor’s assets.On
